Case 1:19-cv-12323-LTS Document 20-2 Filed 02/18/21 Page 1 of 7




  EXHIBIT B
          Case 1:19-cv-12323-LTS Document 20-2 Filed 02/18/21 Page 2 of 7




                  UNITED STATES INTERNATIONAL TRADE COMMISSION
                                  WASHINGTON, D.C.

                               Before the Honorable David P. Shaw
                                    Administrative Law Judge


 In the Matter of

 CERTAIN SMART THERMOSTATS,                           Investigation No. 337-TA-1185
 SMART HVAC SYSTEMS, AND
 COMPONENTS THEREOF



 COMPLAINANT ECOFACTOR'S MOTION TO TERMINATE THE INVESTIGATION
 IN PART WITH RESPECT TO CERTAIN ASSERTED CLAIMS AGAINST CERTAIN
                           RESPONDENTS

       Pursuant to 19 C.F.R. § 210.21(a), Complainant EcoFactor, Inc. (“EcoFactor”) respectfully

moves to terminate the above-captioned Investigation in part with respect to: United States Patent

No. 8,498,753 as to Alarm.com Incorporated and Alarm.com Holdings, Inc. (collectively,

“Alarm.com”), ecobee Ltd. and ecobee, Inc. (collectively, “ecobee”), Google LLC (“Google”), and

Vivint, Inc. (“Vivint”) (collectively, “Respondents”); United States Patent No. 8,423,322 and United

States Patent No. 10,018,371 as to ecobee; and United States Patent No. 8,131,497 as to Alarm.com.

Termination with respect to these patents and identified Respondents will narrow the scope of the

issues to be presented at trial and briefed thereafter. There are no other agreements, written or oral,

express or implied between the parties concerning the subject matter of the Investigation. 19 C.F.R.

§ 210.21(a)(1).

       If EcoFactor’s Motion is granted, the following claims will remain at issue in this

Investigation:

         Asserted Patent                    Claim(s) at Issue                Respondent(s)
    U.S. Patent No. 8,131,497               Claims 1, 2, and 5           Google; Ecobee; Vivint
    U.S. Patent No. 8,423,322               Claims 1, 2, and 5          Google; Alarm.com; Vivint
    U.S. Patent No. 10,018,371                  Claim 9                          Google
          Case 1:19-cv-12323-LTS Document 20-2 Filed 02/18/21 Page 3 of 7




         Asserted Patent                    Claim(s) at Issue                 Respondent(s)
     U.S. Patent No. 8,498,753                   None                             None


       Ground Rule 3.2 Certification: EcoFactor certifies that it made reasonable, good-faith

efforts to resolve this matter with Respondents and Staff. Alarm.com does not oppose the motion.

Ecobee, Google, and Vivint do not oppose the withdrawal of the infringement allegations as to the

’753, ’322, and ’371 Patents and take no position as to the withdrawal of the infringement allegations

as to the ’497 Patent. Google further “reserves the right to take a position on the motion papers as to

any other issue.” Staff will take a position on the filed papers. All parties waive the two-day notice.

       Commission Rule 210.21(a)(1) provides that “any party may move at any time prior to the

issuance of an initial determination on violation of section 337 of the Tariff Act of 1930 to terminate

an investigation in whole or in part as to any or all respondents, on the basis of withdrawal of the

complaint or certain allegations contained therein.” 19 C.F.R. § 210.21(a)(1). The Commission has

held that, “in the absence of extraordinary circumstances, termination of the investigation will be

granted to a complainant during the prehearing stage of an investigation.” Certain Antivenom

Compositions & Prods. Containing Same, Inv. No. 337-TA-903, Order No. 14 at *2 (Mar. 11, 2014)

(internal citation omitted). There are no other agreements, written or oral, express or implied between

the parties concerning the subject matter of the Investigation. 19 C.F.R. § 210.21(a)(1).

       In this investigation, there are no extraordinary circumstances that warrant denial of

EcoFactor’s motion for partial termination. See Certain Digital Media Devises, Including

Televisions, Blue-Ray Disc Players, Home Theater Systems, Tablets and Mobile Phones,

Components Thereof and Associated Software, Inv. No. 337-TA-882, Order No. 49 at 1 (Mar. 12,

2014) (granting motion for partial termination where complainant sought to withdraw 13 claims).

Further, as required by Commission Rule 210.21(a), there are no agreements, written or oral, express

or implied between the parties concerning the subject matter of the investigation. Thus, to narrow
                                                2
         Case 1:19-cv-12323-LTS Document 20-2 Filed 02/18/21 Page 4 of 7




the issues to be presented at trial and to be briefed afterward, EcoFactor respectfully requests that

the Administrative Law Judge issue an initial determination terminating this Investigation as

follows: United States Patent No. 8,498,753 as to all Respondents; United States Patent No.

8,423,322 and United States Patent No. 10,018,371 as to ecobee; and United States Patent No.

8,131,497 as to Alarm.com., based on withdrawal of those allegations from EcoFactor’s Complaint.




 Dated: November 16, 2020                            Respectfully submitted,

                                                     /s/ Matthew D. Aichele

                                                     Matthew D. Aichele
                                                     RUSS AUGUST & KABAT
                                                     800 Maine Ave SW, Suite 200
                                                     Washington, DC 20024
                                                     Phone: (202) 664-0623

                                                     Reza Mirzaie
                                                     Marc A. Fenster
                                                     Paul Kroeger
                                                     C. Jay Chung
                                                     Kent N. Shum
                                                     Brian Lewis
                                                     RUSS AUGUST & KABAT
                                                     12424 Wilshire Boulevard, 12th Floor
                                                     Los Angeles, CA 90025
                                                     Phone: (310) 826-7474




                                                 3
       Case 1:19-cv-12323-LTS Document 20-2 Filed 02/18/21 Page 5 of 7




                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of COMPLAINANT ECOFACTOR'S MOTION TO
TERMINATE THE INVESTIGATION IN PART WITH RESPECT TO CERTAIN
ASSERTED CLAIMS AGAINST CERTAIN RESPONDENTS was served on the following, in
the manner indicated below on November 16, 2020:


The Honorable Lisa R. Barton                VIA HAND DELIVERY
Secretary to the Commission               S VIA EDIS
U.S. INTERNATIONAL TRADE COMMISSION
500 E Street, S.W., Room 112A
Washington, DC 20436

The Honorable David P. Shaw                 VIA HAND DELIVERY
Administrative Law Judge                  S VIA ELECTRONIC MAIL
U.S. INTERNATIONAL TRADE COMMISSION         Shaw337@usitc.gov
500 E Street, S.W., Room
Washington, DC 20436

Joseph Speyer, Esq.                       S VIA ELECTRONIC MAIL
ALJ’s Attorney Advisor                      Joseph.Speyer@usitc.gov
U.S. INTERNATIONAL TRADE COMMISSION
500 E Street, S.W., Room
Washington, DC 20436

Paul Gennari, Esq.                        S VIA ELECTRONIC MAIL
OUII Attorney
U.S. INTERNATIONAL TRADE COMMISSION          paul.gennari@usitc.gov
500 E Street, SW
Washington, DC 20436

RESPONDENTS ECOBEE LTD. & ECOBEE, INC.:

Kirk R. Ruthenberg                        S VIA ELECTRONIC MAIL
DENTONS US LLP
1900 K Street, N.W.                           ecobee.ITC@dentons.com
Washington, D.C. 20005
(202) 408-6410
kirk.ruthenberg@dentons.com

Timothy J. Carroll
Steven M. Lubezny
Catherine N. Taylor
DENTONS US LLP
233 South Wacker Drive
Suite 5900
        Case 1:19-cv-12323-LTS Document 20-2 Filed 02/18/21 Page 6 of 7




Chicago, IL 60606-6361
(312) 876-8000
tim.carroll@dentons.com
steve.lubezny@dentons.com
catherine.taylor@dentons.com

RESPONDENT GOOGLE LLC:

Shamita D. Etienne-Cummings                 S VIA ELECTRONIC MAIL
James P. Gagen
WHITE & CASE LLP                              WCGOOGLEITC@WHITECASE.COM
701 13th Street NW
Washington, DC 20005-3807
Telephone: 202.626.3695
Facsimile: 202.639.9355
setienne@whitecase.com
jgagen@whitecase.com

RESPONDENTS ALARM.COM INCORPORATED AND ALARM.COM HOLDINGS, INC.:

Richard J. Stark                            S VIA ELECTRONIC MAIL
Marc J. Khadpe
Matthew J. Boggess
Emma K. Kolesar                                Service-CSM-Alarm-1185@cravath.com
Jill E. Greenfield
Jonathan D. Stahl                             FM-Alarm-1185@fostermurphy.com
CRAVATH, SWAINE & MOORE LLP
825 Eighth Avenue
New York, NY 10019
Phone: (212) 474-1000
Email: Service-CSM-Alarm-1185@cravath.com

Barbara A. Murphy
James B. Altman
Matthew N. Duescher
FOSTER, MURPHY, ALTMAN & NICKEL,
PC
1150 18th Street NW, Suite 775
Washington, DC 20036
Phone: (202) 822-4100
Email: FM-Alarm-1185@fostermurphy.com

RESPONDENT VIVINT, INC.:

Jonathan Hardt                              S VIA ELECTRONIC MAIL
Fred I. Williams
Todd E. Landis
                                        5
        Case 1:19-cv-12323-LTS Document 20-2 Filed 02/18/21 Page 7 of 7




WILLIAMS SIMONS & LANDIS PLLC                vivint-service-1185@wsltrial.com
327 Congress Avenue, Suite 490
Austin, TX 78701
(512)543-1354

Charles S. Barquist                          MB-VE_Vivint_ITC@mabr.com
MASCHOFF BRENNAN
300 South Grand Ave., Suite 1400
Los Angeles, California 90071
(949) 202-1900

David R. Wright
Alexis K. Juergens
MASCHOFF BRENNAN
111 South Main Street, Suite 600
Salt Lake City, Utah 84111
(801) 297-1850



                                      /s/ Matthew D. Aichele
                                      RUSS, AUGUST & KABAT




                                      6
